Whitfield, C. J.,
delivered the opinion of the court.
The bill under review originated in the senate, which duly passed it, and it was then passed by the house, and was, on March 16, 1904, presented to the governor for action. March 20, 1904, came on Sunday. The legislature adjourned sine die on March 22, 1904, at 12:45 p.m. On that day (March 22) the governor sent the message in the case to the senate; but the governor’s private secretary, who had the bill in his possession, conceived that the bill should be handed to the secretary of state, and clid so deliver the bill to the secretary of state, but delivered the message to the senate while in session. The secretary of state marked on the bill that the same had been received by him on March 22, 1904, and then, acting under the belief that the bill had become a law, placed the same in the acts of 1904, but made no entry to that effect on the bill itself. The senate took no further action on the bill.
*416The first proposition, and the one which, we think, disposes of the case, is that the time limit in which the governor could consider the bill had not expired when the legislature adjourned.
Section 72 of the constitution provides as follows:
“Every bill which shall pass both houses shall be presented to the governor of the state. If he approve, he shall sign it; but if he do not approve, he shall return it, with his objections, to the house in which it originated, which shall enter the objections at large upon its journal, and proceed to reconsider it. If, after such reconsideration, two-thirds of that house shall agree to pass the bill, it shall be sent, with the objections, to the other house, by which, likewise, it shall be reconsidered, and if approved- by two-thirds of that house, it shall become a law; but in all such cases the votes of both houses shall be determined by yeas and nays, and the names of the persons voting for and against the bill shall be entered on the journal of each house, respectively. If any bill shall not be returned by the governor within five days (Sundays excepted) after it has been presented to him, it shall become a law in like manner as if he had signed it, unless the legislature, by adjournment, prevent its return, in which case it shall be a law, unless sent back within three days after the beginning of the next session of the legislature. No bill shall be approved when the legislature is not in session.”
There is no rule for the computation of time fixed by any statute of this state which applies to this case. The settled rule of construction is, in the absence of a statute, that the day upon which the bill is presented shall be excluded. Beaudean v. City, 71 Mo., 397; People v. Hatch, 33 Ill., 135; State v. Michel, 52 La. Ann., 936 (27 South. Rep., 565; 49 L. R. A., 218; 78 Am. St. Rep., 364); Opinions of Justices, 45 N. H., 610.
The constitutional limit of time construed in these cases is very similar to that in the case at bar. On an examination of these authorities we are clearly of the opinion that the word “day,” in a constitutional provision such as this, means a full *417day of twenty-four hours. Applying this principle to the facts of this case, it is obvious that the governor did not have a full day on the 22d of March in which to consider the bill, and the adjournment of the legislature at 12:45 o’clock p.m. of that'day deprived the governor of the full day, in the constitutional sense, which he was entitled to, in which to act upon the bill. Consequently this bill did not become a law at the session of the legislature of 1904, and could not become a law unless the governor failed to return it within three days after the meeting of the present legislature. The governor having, under the constitutional provision (sec. 72), three days after the meeting of this session of the legislature in which to consider the return of the bill, the result reached by the learned, circuit judge is correct.

Therefore the judgment is affirmed.